--------------------------------------------------------------------------------

THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THIS
“SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION TO
PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(NON-U.S. AND INTERNATIONAL SUBSCRIBERS)

TO: ALKALINE 84, LLC (the “Company”), having an address at 14301 N. 87th Street,
Suite 301, Scottsdale, Arizona 85260     AND TO: GLOBAL LINES INC. (“Global”),
having and address at 16400 Collins Avenue, Unit 2142, Sunny Isles Beach,
Florida 33160

PURCHASE OF NOTES

1.            Subscription

1.1           On the basis of the representations and warranties and subject to
the terms and conditions set forth in this subscription agreement (this
“Agreement”), the undersigned (the “Subscriber”) hereby irrevocably subscribes
for and agrees to purchase a note of the Company, in the form attached hereto as
Exhibit “A” (the “Note”), in the aggregate principal amount of $25,000 (such
subscription and agreement to purchase being the “Subscription”), for the
aggregate purchase price of $25,000 (the “Subscription Amount”), which is
tendered herewith.

1.2           The Note bears interest at 10% per annum which is payable on
Maturity (as defined herein). In the event that the acquisition of the Company
by Global is not completed on or before April 17, 2013, the principal amount of
the Note plus any accrued and unpaid interest thereon will be due and payable on
April 30, 2013. The Note will be secured by a General Security Agreement to be
executed by the Company in favour of the Subscriber.

1.3           The Company hereby agrees to sell the Note to the Subscriber on
the basis of the representations and warranties and subject to the terms and
conditions set forth in this Agreement. Subject to the terms of this Agreement,
the Agreement will be effective upon its acceptance by the Company and Global.

1.4           Upon completion of the acquisition of the Company by Global, the
Note will become convertible into units (each, a “Unit”) of Global at the price
of $0.40 per Unit. Each Unit will consist of one common share (each, a “Share”),
one share purchase warrant (each, a “First Warrant”) and one-half of one share
purchase warrant (each whole warrant, a “Second Warrant”). The First Warrant
will entitle the Subscriber to purchase, for a period of two years from
issuance, one additional Share at an exercise price of $0.50 per Share and each
whole Second Warrant will entitle the Subscriber to purchase, for a period of
two years from issuance, one additional Share at an exercise price of $0.60 per
Share. The Units, Shares, the First Warrants, the Second Warrants, and the
Shares issuable upon exercise of the First Warrants and the Second Warrants are
collectively herein referred to as the “Securities”.

--------------------------------------------------------------------------------

- 2 -

1.5           Unless otherwise provided, all dollar amounts referred to in this
Agreement are in lawful money of the United States.

2.            Payment

2.1           The Subscription Amount must accompany this Subscription and shall
be paid in accordance with the Note.

3.            Deliveries Required and Related Matters

3.1           The Subscriber must complete, sign and return to the Company the
following deliveries on or prior to the Closing (as defined herein):

  (a)

the Subscription Amount, payable by bank draft, certified check or wire
transfer;

        (b)

an executed copy of this Agreement; and

        (c)

such other supporting documentation that the Company or its legal counsel may
reasonably request.

3.2           The Subscriber must complete, sign and return to Global the
following deliveries on or prior to the Closing (as defined herein):

  (a)

an executed copy of this Agreement; and

        (b)

such other supporting documentation that Global or its legal counsel may
reasonably request.

3.3           The Company must complete, sign and return to the Subscriber the
following deliveries on the Closing (as defined herein):

  (a)

an executed copy of this Agreement;

        (b)

an executed copy of the General Security Agreement entered into between the
Subscriber and the Company which secures the obligations of the Company under
the Note; and

        (c)

an executed certificate evidencing the Note.

3.4           Global must complete, sign and return to the Subscriber on the
Closing (as defined herein) an executed copy of this Agreement.

3.5           All parties to this Agreement acknowledge and agree that Clark
Wilson LLP has acted as counsel only to Global and is not protecting the rights
and interests of the Subscriber or the Company. The Subscriber and the Company
each acknowledges and agrees that Global and Clark Wilson LLP have given each of
the Subscriber and the Company the opportunity to seek, and are hereby
recommending that the Subscriber and the Company each obtain, independent legal
advice with respect to the subject matter of this Agreement and, further, the
Subscriber and the Company each hereby represents and warrants to Global and
Clark Wilson LLP that the Subscriber has sought independent legal advice or
waives such advice.

4.            Conditions and Closing

4.1           The closing of the sale of the Note to the Subscriber (the
“Closing”) shall occur on or before April 17, 2013, or on such other date as may
be determined by the Company in its sole discretion (the “Closing Date”).

--------------------------------------------------------------------------------

- 3 -

4.2           On the Closing Date, the Subscriber acknowledges that the
certificate representing the Note will be available for delivery, provided that
the Subscriber has satisfied the requirements of Section 3 hereof and the
Company has accepted this Agreement.

5.            Acknowledgements and Agreements of Subscriber

5.1           The Subscriber acknowledges and agrees with the Company and
Global, as applicable, that:

  (a)

none of the Securities have been or will be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons, as that term is defined in Regulation S under the 1933 Act
(“Regulation S”), except in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
state, provincial and foreign securities laws;

        (b)

Global has not undertaken, and will have no obligation, to register any of the
Securities under the 1933 Act or any other securities legislation;

        (c)

the decision to acquire the Securities will not be based upon any oral or
written representation as to fact or otherwise made by or on behalf of Global
and such decision will be based entirely upon a review of any public information
(the “Public Record”) which has been filed by Global with the United States
Securities and Exchange Commission (the “SEC”);

        (d)

the Subscriber understands and agrees that Global and others will rely upon the
truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Agreement, and the Subscriber agrees
that if any of such acknowledgements, representations and agreements are no
longer accurate or have been breached, the Subscriber shall promptly notify
Global and the Subscriber will hold harmless the Company and Global from any
loss or damage it or they may suffer as a result of the Subscriber’s failure to
correctly complete this Agreement;

        (e)

the Subscriber and the Subscriber’s advisor(s) will have a reasonable
opportunity to ask questions of and receive answers from Global in connection
with the distribution of the Securities hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about Global;

        (f)

the books and records of Global will be available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder will be made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

        (g)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and Global is not in any way responsible) for compliance with:


  (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

        (ii)

applicable resale restrictions;


  (h)

the Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of the
Securities. Global gives no opinion and make no representation with respect to
the tax consequences to the Subscriber under federal, state, provincial, local
or foreign tax law of the Subscriber’s acquisition or disposition of the
Securities;


--------------------------------------------------------------------------------

- 4 -

  (i)

neither the SEC nor any securities commission or similar regulatory authority
has reviewed or passed on the merits of any of the Securities;

        (j)

there is no government or other insurance covering any of the Securities; and

        (k)

Global will refuse to register the transfer of any of the Securities to a U.S.
Person not made pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from the registration requirements of
the 1933 Act and in each case in accordance with applicable laws.

6.            Representations, Warranties and Covenants of the Subscriber

6.1           The Subscriber hereby represents and warrants to and covenants
with the Company and Global (which representations, warranties and covenants
shall survive the Closing), as at the time of Closing and as of the date of the
acquisition of any Securities, that:

  (a)

the Subscriber is not a U.S. Person and is executing this Agreement outside of
the U.S.;

        (b)

the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;

        (c)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

        (d)

the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber in accordance with its terms;

        (e)

the Subscriber has received and carefully read this Agreement;

        (f)

the Subscriber is aware that an investment in Global is speculative and involves
certain risks (including those risks disclosed in the Public Record), including
the possible loss of the entire investment;

        (g)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and Global and agrees that Global will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and Global;

        (h)

the Subscriber will be purchasing the Securities for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Subscriber has not
subdivided his interest in the Securities with any other person;

        (i)

the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Securities; and (iii) has
the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;


--------------------------------------------------------------------------------

- 5 -

  (j)

the Subscriber is not an underwriter of, or dealer in, any of the Securities,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Securities or any of them;

          (k)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media, or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

          (l)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities,

          (ii)

that any person will refund the purchase price of any of the Securities, or

          (iii)

as to the future price or value of any of the Securities;

          (m)

the Subscriber understands and agrees that none of the Securities have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state, provincial and
foreign securities laws;

          (n)

the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of the period specified in Regulation S (such
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state and provincial securities laws;

          (o)

the Subscriber acknowledges that it has not acquired the Securities as a result
of, and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Securities
pursuant to registration of any of the Securities pursuant to the 1933 Act and
any applicable securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

          (p)

hedging transactions involving the Securities may not be conducted unless such
transactions are in compliance with the provisions of the 1933 Act and in each
case only in accordance with applicable securities laws;

          (q)

the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the offer and sale of the Securities;

          (r)

the Subscriber will be purchasing the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable laws or, if such is not
applicable, the Subscriber is permitted to purchase the Securities under the
applicable laws of the securities regulators in the International Jurisdiction
without the need to rely on any exemptions;


--------------------------------------------------------------------------------

- 6 -

  (s)

the applicable laws of the authorities in the International Jurisdiction do not
require Global to make any filings or seek any approvals of any kind whatsoever
from any securities regulator of any kind whatsoever in the International
Jurisdiction in connection with the offer, issue, sale or resale of any of the
Securities;

          (t)

the purchase of the Securities by the Subscriber does not trigger:

          (i)

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

          (ii)

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction; and

          (u)

the Subscriber will, if requested by Global, deliver to Global, a certificate or
opinion of local counsel from the International Jurisdiction which will confirm
the matters referred to in subparagraphs (r), (s) and (t) above to the
satisfaction of Global,, acting reasonably.

6.2           In this Agreement, the term “U.S. Person” shall have the meaning
ascribed thereto in Regulation S promulgated under the 1933 Act and for the
purpose of the Agreement includes any person in the United States.

7.            Representations and Warranties will be Relied Upon by the Company
and Global

7.1           The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company, Global and its
respective legal counsel in determining the Subscriber’s eligibility to purchase
the Note and the Securities under applicable legislation.

8.            Legending and Registration of Securities

8.1           The Subscriber hereby acknowledges that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates or other document representing
any of the Securities will bear a legend in substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE SECURITIES LAWS.”

--------------------------------------------------------------------------------

- 7 -

8.2           The Subscriber hereby acknowledges and agrees to Global making a
notation on its records or giving instructions to their registrar and transfer
agent in order to implement the restrictions on transfer set forth and described
in this Agreement.

9.            Resale Restrictions

9.1           The Subscriber acknowledges that the Securities are subject to
resale restrictions the United States and may not be traded except as permitted
by the applicable federal, state and foreign securities laws and the rules made
thereunder.

10.          Costs

10.1         The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Securities
shall be borne by the Subscriber.

11.          Governing Law

11.1         This Agreement is governed by the laws of the State of Nevada. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
exclusive jurisdiction of the courts of the State of Nevada.

12.          Survival

12.1         This Agreement, including, without limitation, the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Securities by the Subscriber pursuant hereto.

13.          Assignment

13.1         This Agreement is not transferable or assignable.

14.          Severability

14.1         The invalidity or unenforceability of any particular provision of
this Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

15.          Entire Agreement

15.1         Except as expressly provided in this Agreement and in the exhibits,
agreements, instruments and other documents attached hereto or contemplated or
provided for herein, this Agreement contains the entire agreement between the
parties with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

16.          Notices

16.1         All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication, including facsimile, electronic mail or
other means of electronic communication capable of producing a printed copy.
Notices to the Subscriber shall be directed to the address of the Subscriber set
forth on page 9 of this Agreement and notices to the Company or Global shall be
directed to them at the respective addresses set forth on page 1 of this
Agreement.

--------------------------------------------------------------------------------

- 8 -

17.          Counterparts and Electronic Means

17.1         This Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument. Delivery of an executed copy
of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the date hereinafter set
forth.

18.          Exhibits

18.1         The exhibits attached hereto form part of this Agreement.

19.          Indemnity

19.1         The Subscriber will indemnify and hold harmless the Company and
Global and, where applicable, their respective directors, officers, employees,
agents, advisors and shareholders, from and against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
fees, costs and expenses whatsoever reasonably incurred in investigating,
preparing or defending against any claim, lawsuit, administrative proceeding or
investigation whether commenced or threatened) arising out of or based upon any
representation or warranty of the Subscriber contained in this Agreement or in
any document furnished by the Subscriber to the Company or Global in connection
herewith being untrue in any material respect or any breach or failure by the
Subscriber to comply with any covenant or agreement made by the Subscriber to
the Company or Global in connection therewith.

--------------------------------------------------------------------------------

- 9 -

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company and Global.

  Subscriber Information  
  Bank Gutenberg AG     (Name of Subscriber)  
  Account Reference (if applicable):  
  X     (Signature of Subscriber – if the Subscriber is an Individual)  
  X /s/ Signed     (Signature of Authorized Signatory – if the Subscriber is not
an     Individual)
    (Name and Title of Authorized Signatory – if the Subscriber is not an  
  Individual)
      (SIN, SSN, or other Tax Identification Number of the Subscriber)
      (Subscriber’s Address, including city and Postal Code)          
  (Telephone Number)  


--------------------------------------------------------------------------------

ACCEPTANCE

The Company and Global hereby accept the subscription as set forth above on the
terms and conditions contained in this Private Placement Subscription Agreement
as of the 17th day of April, 2013.

ALKALINE 84, LLC

    Per: /s/ Signed     Authorized Signatory  

GLOBAL LINES INC.

    Per: /s/ Signed     Authorized Signatory  


--------------------------------------------------------------------------------

EXHIBIT “A”

FORM OF NOTE

[see attached]


--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THIS SECURITY AND THE
SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.

Issue Date: April 17, 2013

U.S. $25,000

10% NOTE

FOR VALUE RECEIVED, ALKALINE 84, LLC (the “Company”) promises to pay to BANK
GUTENBERG AG or its registered assigns (the “Holder”), the principal sum of
TWENTY-FIVE THOUSAND DOLLARS ($25,000) in lawful currency of the United States
(the “Principal Amount”) on April 30, 2013 or such earlier date as the Note may
be permitted to be repaid as provided hereunder (the “Maturity Date”), and to
pay interest to the Holder on the aggregate outstanding principal amount of this
Note at rate of 10% per annum, subject to S10ection 3.1 below, payable on the
Maturity Date (except that, if any such date is not a Business Day, then such
payment shall be due on the next succeeding Business Day) in cash, subject to
the right of the Holder to convert the Principal Amount (plus any accrued and
unpaid interest thereon) as provided for in the Subscription Agreement (as
defined herein). Interest shall be calculated on the basis of a 360-day year and
shall accrue daily commencing on the Issue Date until payment in full of the
Principal Amount, together with all accrued and unpaid interest and other
amounts which may become due hereunder, has been made. The Company may prepay
any portion of the Principal Amount (together with accrued and unpaid interest
thereon) without the prior written consent of the Holder subject to the
prepayment terms and conditions set out in Section 4 hereto.

This Note is subject to the following additional provisions:

1.            Subscription Agreement

This Note has been issued pursuant to the Subscription Agreement pursuant to
which the Holder purchased this Note, and this Note is subject in all respects
to the terms of the Subscription Agreement and incorporates the terms of the
Subscription Agreement to the extent that they do not conflict with the terms of
this Note. This Note may not be transferred or exchanged.

2.            Events of Default

2.1           “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

--------------------------------------------------------------------------------

- 2 -

  (a)

any default in the payment of the Principal Amount of this Note when the same
becomes due hereunder or thereunder, or if the Company makes default in the
observance or performance of something required to be done or some covenant or
condition required to be observed or performed in this Note, the Subscription
Agreement or the General Security Agreement and, if such default is capable of
being cured by the Company, the same is not cured within 15 calendar days (or,
if such default is capable of being cured by the Company but not within such
period of time and the Company has commenced taking action to cure such default
within such period of time and diligently and in good faith continues taking
such action, such greater period of time, not exceeding an additional 15
calendar days as may be necessary to cure such default); and

        (b)

the Company shall commence, or there shall be commenced against the Company a
case under any applicable bankruptcy or insolvency laws as now or hereafter in
effect or any successor thereto, or the Company commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or there is commenced
against the Company any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or the Company is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Company makes
a general assignment for the benefit of creditors; or the Company shall fail to
pay, or shall state that it is unable to pay, or shall be unable to pay, its
debts generally as they become due; or the Company shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or the Company shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Company for the purpose of effecting
any of the foregoing.

2.2           If any Event of Default occurs, subject to any cure period, the
full Principal Amount, together with interest and other amounts owing in respect
thereof to the date of acceleration shall become, at the Holder’s election,
immediately due and payable in cash. Upon payment of the full Principal Amount,
together with interest and other amounts owing in respect thereof, in accordance
herewith, this Note shall promptly be surrendered to or as directed by the
Company. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by the Holder at
any time prior to payment hereunder and the Holder shall have all rights until
such time, if any, as the full payment under this Section 2.2 shall have been
received by it. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.

3.            Security

As security for the obligations of the Company to the Holder pursuant to this
Note, the Company has entered into the General Security Agreement for the
benefit of the Holder.

4.            Prepayment

The Company may, from time to time at its option, upon ten (10) days’ prior
written notice (a “Prepayment Notice”) to the Holder, prepay (each a
“Prepayment”) all or part of this Note (with all accrued and unpaid interest
thereon) prior to the Maturity Date (the “Outstanding Principal”). The
Prepayment (less any tax required to be withheld by the Company) shall be paid
by cheque or by such other reasonable means as the Company deems desirable. The
mailing of such cheque from the Company’s registered office, or the payment by
such other reasonable means as the Company deems desirable, on or before the
prepayment date shall be deemed to be payment on the Prepayment date unless the
cheque is not paid upon presentation or payment by such other means is not
received. Notwithstanding the foregoing, the Company shall be entitled to
require at any time, and from time to time, that the Prepayment be paid to the
Holder only upon presentation and surrender of this Note at the registered
office of the Company or at any other place or places designated by the
Prepayment Notice. If only a part of the Note is to be prepaid, a new
certificate for the balance shall be issued at the expense of the Company.

--------------------------------------------------------------------------------

- 3 -

5.            Notices

Any and all notices or other communications or deliveries to be provided by the
Holder hereunder shall be in writing, sent by a nationally recognized overnight
courier service or by facsimile, addressed to the Company, Attn: President at
14301 N. 87th Street, Suite 301, Scottsdale, AZ 85260, facsimile: 480-272-7275
or such other address as the Company may specify for such purposes by notice to
the Holder delivered in accordance with this Section 5. Any and all notices or
other communications or deliveries to be provided by the Company hereunder shall
be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service addressed to the Holder at the facsimile
telephone number or address of such Holder appearing on the books of the
Company, or if no such facsimile telephone number or address appears, at the
address of the Holder to which this Note was delivered. Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section 5 prior to 5:30 p.m. (Mountain Time Zone), (ii) the date after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile telephone number specified in this Section 5later than 5:30 p.m.
(Mountain Time Zone) on any date and earlier than 11:59 p.m. (Mountain Time
Zone) on such date, (iii) the second business day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.

6.            Definitions

For the purposes hereof, in addition to the terms defined elsewhere in this
Note: (i) capitalized terms not otherwise defined herein have the meanings given
to such terms in the Subscription Agreement, and (ii) the following terms shall
have the following meanings:

  (a)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of Arizona are authorized or required by law or other
government action to close;

        (b)

“General Security Agreement” means the General Security Agreement entered into
between the Holder and the Company which secures the obligations of the Company
under this Note in favor of the Holders;

        (c)

“Issue Date” shall have the meaning shown on the first page of this Note;

        (d)

“Outstanding Principal” has the meaning set out in Section 4 hereto;

        (e)

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency;

        (f)

“Prepayment” has the meaning set out in Section 4 hereto;

        (g)

“Prepayment Notice” has the meaning set out in Section 4 hereto; and

        (h)

“Subscription Agreement” means the Subscription Agreement, dated as of February
21, 2013, to which the Company, the Holder and Global Lines Inc. are parties, as
amended, modified or supplemented from time to time in accordance with its
terms.

7.            Replacement of Note if Lost or Destroyed

If this Note shall be mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the principal amount of this Note so mutilated, lost,
stolen or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.

--------------------------------------------------------------------------------

- 4 -

8.            Governing Law

All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Nevada, without regard to the
principles of conflicts of law thereof.

9.            Waivers

Any waiver by the Company or the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note. The failure
of the Company or the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.

10.          Usury

If any provision of this Note is invalid, illegal or unenforceable, the balance
of this Note shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates applicable laws governing usury,
the applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
this Note as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.

11.          Next Business Day

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

  ALKALINE 84, LLC               Per:            _______________________________
                     Authorized Signatory


--------------------------------------------------------------------------------